internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b06-plr-128410-00 date date legend distributing controlled sub business x business y distribution contribution date date date date date date date date date date state outside investors new investors amount a amount b amount c amount d amount e amount f amount g amount h amount i amount j amount k amount l amount m amount n shareholder w shareholder x shareholder y shareholder z country y financial advisor this letter replies to your date request for rulings on the federal_income_tax consequences of a proposed and partially consummated series of transactions concerning sec_355 of the internal_revenue_code we received additional information in letters dated february march and date the information submitted for consideration is summarized below summary of facts distributing is a domestic_corporation organized under the laws of state on date well over years ago at the time of its origin distributing operated both business x and business y it continued to operate both businesses until date when it contributed business x to sub in an sec_351 transaction in exchange for of sub 1's stock on or around date domestic and foreign investors collectively referred to as outside investors invested cash in sub in exchange for amount a common_stock of sub and amount b of convertible debt of sub distributing continued to own over of sub 1's outstanding_stock even after the investment by outside investors sometime after date distributing’s management determined that distributing needed a significant amount of additional capital to commercialize certain new technology being developed in business x distributing anticipates that the commercialization of the new technology would require an investment of approximately amount l these costs relate only to direct expenditures and do not include indirect_costs such as overhead or allocated general and administrative expenses distributing has provided a spending forecast as to the projected costs of developing the new technology distributing obtained advice from financial advisor regarding the raising of capital through an equity offering in a detailed analysis the financial advisor set forth its reasons for concluding that distributing could raise significantly more funds per share net of transaction costs in an offering if distributing completely separated business y from business x first as a stand alone corporation distributing’s capital structure would be easier to understand and thus would be viewed positively by the capital markets second potential investors would focus on distributing’s primary business ie business x without having to evaluate and value the financial risks involved in its association with business y third as a stand-alone entity distributing would be able more clearly to present its future growth prospects and thus would increase its perceived value to potential investors finally business x and business y tend to appeal to different investor groups based in part on the financial advisor’s opinion distributing’s management concluded that separating controlled from distributing would facilitate a stock offering by distributing to that end distributing adopted a plan to distribute all of the shares of controlled for what is represented to be a valid business_purpose the following series of transactions has been proposed and partially consummated by taxpayer transactions already consummated - on date distributing formed controlled under the laws of state on date distributing amended its articles of incorporation and recapitalized its common_stock the only class of stock outstanding into two new classes of stock class a common and class b common each share of common_stock outstanding was converted into one share of class a common and one share of class b common the class a common_stock relates to the economic results of business x and the class b common_stock relates to the economic results of business y both class a common and class b common entitle the holder to one vote per share in all matters relating to distributing holders of class b common are entitled to receive equally dividends from distributing when and if declared by the board_of directors of distributing in an amount equal to the net profit of controlled upon redemption or sale of controlled stock by distributing the class b common stockholders are entitled to receive equally from distributing any resulting proceeds upon liquidation of controlled class b common stockholders are entitled to liquidation proceeds equal to the proportionate relative fair_market_value of controlled to distributing at the time of such liquidation the class b common stockholders do not however have any direct rights against controlled at its option distributing can require the holders of the class b common_stock to surrender such stock in exchange for the controlled common_stock holders of class a common are entitled to receive equally dividends from distributing when and if declared by the board_of directors of distributing subject_to the rights of the holders of the class b common_stock as described above upon liquidation of distributing class a common stockholders are entitled to receive any proceeds available for distribution subject_to the above rights of the class b common stockholders on date distributing transferred business y to newly-formed controlled in exchange for of controlled’s stock the contribution as a result of the transfer of business y distributing temporarily became a holding_company on date the distributing consolidated_group consisted of distributing as the common parent of the group and subsidiaries sub and controlled on date sub merged with and into distributing distributing survived the merger and reacquired business x distributing also changed its name distributing will hereinafter continue to be referred to as distributing as a result of the merger the outside investors received a class a common_stock of distributing in exchange for their sub stock and convertible debt in distributing in exchange for their convertible debt in sub in the same principal_amount on date distributing made a private offering of distributing’s series a convertible preferred_stock the consideration it received for the stock was amount c consisting of amount d of cash and amount e of technology and trademarks the terms of the private_placement offering which are set forth in a stock purchase agreement were negotiated between distributing and the private investors due to the size of the issuance the private investors purchased a portion of the series a convertible preferred_stock on date and the remainder shortly thereafter on date the staggering of the purchase dates enabled the investors to raise additional venture capital to complete the purchase under the terms of the stock purchase agreement holders of distributing’s series a convertible preferred_stock are entitled to convert at their option each share of the preferred_stock into one share of class a common_stock subject_to anti-dilution protection a number of votes equal to the number of shares of class a common_stock into which such preferred_stock is convertible receive an annual noncumulative dividend per share in an amount equal to amount f which amount must be paid or declared and set_aside for payment prior to any dividends being declared and paid upon the class a common and class b common and certain rights upon liquidation of distributing additionally distributing warranted that the shares of controlled would be distributed to the class b shareholders further the stock purchase agreement notified potential investors that they could not participate in the distribution of controlled on date distributing redeemed amount g and amount h of class a common_stock from shareholder w and shareholder x respectively in exchange for promissory notes in the amount i and amount j respectively distributing took this action to facilitate the offering prior to the offering certain potential investors had notified distributing that they required a dilution of the class a common_stock holdings of distributing’s controlling group of investors this group consisted of shareholders w x and y neither distributing nor controlled is presently under an obligation to redeem additional shares on or around date distributing converted amount a of the convertible debt held by the outside investors into amount m shares of class a common presently distributing does not have any bonds debentures or notes outstanding on date controlled changed its name controlled will hereinafter continue to be referred to as controlled transactions yet to be consummated - just prior to the split off certain outside investors will transfer their distributing stock to newly created domestic corporations holdco and holdco in exchange for all the outstanding_stock of these two corporations specifically one of the outside investor a resident of country y will transfer its class a common and class b common_stock to holdco some of the other outside investors who also reside in country y will transfer their class b common_stock to holdco these transfers are necessary to enable the country y residents to avoid negative tax consequences under the laws of country y these shareholders will continue indirectly to own the same percentage interest in distributing that they owned prior to these transfers distributing will distribute the stock of controlled to its class b common shareholders the controlled distribution will occur within the later of months after the receipt of a favorable ruling and months after the offering is completed distributing supplied financial information which indicates that business x currently conducted by distributing and business y currently conducted by controlled each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years the representations with respect to the proposed and partially consummated transaction the taxpayer has made the following representations neither distributing nor controlled has been or will be a united_states_real_property_holding_corporation usrphc as defined in sec_897 at any time during the five-year period ending on the date of the distribution and neither distributing nor controlled will be a usrphc immediately after the distribution the fair_market_value of the controlled common_stock to be received by each class b shareholder of distributing will be approximately equal to the fair_market_value of the class b common_stock surrendered by the shareholder in the distribution no part of the consideration distributed by distributing will be received by a shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing for business x and controlled for business y represents each corporation’s present operations and there have been no substantial operational changes since the date of the last submitted financial statements immediately after the distribution the gross assets of the trade_or_business relied on by distributing to satisfy the active_trade_or_business_requirement of sec_355 business x will have a fair_market_value equal to at least five percent of the total fair_market_value of distributing’s gross assets immediately after the distribution the gross assets of the trade_or_business relied on by controlled to satisfy the active_trade_or_business_requirement of sec_355 business y will have a fair_market_value equal to at least five percent of the total fair_market_value of controlled’s gross assets following the distribution distributing and controlled each will continue the active_conduct of its business independently and with its own employees except for the sharing of certain administrative services for a limited period the distribution is carried out for the corporate business_purpose of facilitating the offering the distribution is motivated in whole or substantial part by this corporate business purposes there is no plan or intention by the shareholders or security holders of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in or securities of either corporation after the distribution except for the surrender obligation there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 the surrender obligation means that upon the exercise of certain employee stock_options shareholder z must surrender up to amount n shares of class a common_stock and controlled common_stock to distributing and controlled respectively and distributing and controlled respectively must issue such shares to the exercising employee or employees the surrender obligation exists solely for the purpose of vesting shareholder y with the voting power of the shares underlying the employee stock_options prior to the exercise of such options as such shareholder y will receive only nominal consideration upon the surrender of such shares it is presently uncertain whether such employee stock_options will be exercised at any time distributing and controlled have no accumulated_earnings_and_profits at the beginning of their respective taxable years distributing and controlled will have no current_earnings_and_profits as of the date of the distribution no distribution_of_property by distributing immediately before the transaction would require recognition of gain resulting in current_earnings_and_profits for the taxable_year of the distribution also distributing is not aware of nor is it planning or intending any event that will result in distributing or controlled having positive current or accumulated_earnings_and_profits after the distribution there is no plan or intention to liquidate either distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of any of the assets of either corporation subsequent to the proposed transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred indebtedness owed by controlled to distributing if any after the distribution of controlled stock will not constitute stock_or_securities immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account if any with respect to the controlled stock will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions determined by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or controlled stock entitled to vote or percent or more of the total value of shares of all classes of either distributing or controlled stock the class a and class b tracking common_stock is stock of distributing for federal_income_tax purposes distributing will complete the distribution within the later of months after the receipt of a favorable ruling or months of the date of the stock offering no cash will be distributed in lieu of fractional shares in connection with the distribution the shareholders of distributing will not be entitled to dissenters’ rights in connection with the distribution the rulings based solely on the facts submitted and representations made we rule as follows on the transaction the contribution followed by the distribution will be a reorganization under sec_368 distributing and controlled each will be a_party_to_a_reorganization under sec_368 no gain_or_loss will be recognized by distributing on the contribution sec_361 a and a no gain_or_loss will be recognized by controlled on the contribution sec_1032 the basis of each asset received by controlled in the contribution will equal the basis of that asset in the hands of distributing immediately before the contribution sec_362 the holding_period of each asset received by controlled in the contribution will include the period during which distributing held that asset sec_1223 no gain_or_loss will be recognized by and no amount will otherwise be included in the income of the shareholders of distributing upon the exchange of the class b common_stock for the controlled common_stock pursuant to the distribution sec_355 no gain_or_loss will be recognized by distributing on the distribution sec_361 the basis of the controlled common_stock in the hands of the holders of the class b common_stock immediately after the distribution will be the same as the basis of the class b common_stock surrendered in exchange therefore sec_358 the holding_period of controlled common_stock received by holders of the class b common_stock will include the holding_period of the class b common_stock on which the distribution is made provided such class b common_stock is held as a capital_asset on the date of the distribution sec_1223 the earnings_and_profits of the distributing and controlled will be allocated as provided in sec_312 and sec_1_312-10 and sec_1_1502-33 distributing will recognize no gain_or_loss under sec_367 on the distribution sec_1_367_e_-1 procedural statements the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular we express no opinion about the tax treatment of distributing’s recapitalization merger with sub redemptions of class a common_stock issuance of series a convertible preferred_stock or the name change further we express no opinion about the tax treatment of controlled’s name change or the transfer of the foreign shareholders’ class a and class b common_stock into holdco and holdco this ruling is directed only to the taxpayer that requested it sec_6110 provides that it may not be used or cited as precedent each taxpayer affected by the proposed transaction should attach a copy of this ruling letter to such taxpayer’s federal tax_return for the taxable_year in which the proposed transaction is completed pursuant to a power_of_attorney on file in this office a copy of this letter has been sent to your authorized representative sincerely associate chief_counsel by steven j hankin senior technician reviewer branch
